DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-2 in the Remarks, filed December 27, 2021, with respect to the rejection(s) of claim(s) 14-27, 42-45, and 59 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Liu et al (US Publication 2014/0098789 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 14-27, 42-45, and 59 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al (US Publication 2019/0090173 A1) in view of Liu et al (US Publication 2014/0098789 A1).
Regarding to claims 14 and 42, Xiao discloses a terminal device (fig. 6) for transmitting data, comprising: a transceiver 601, used for receiving indication information sent by a network device (fig. 2; e-NodeB), wherein the indication information is used for indicating at least one of the following: a first interface, a type of the first interface, a criterion for determining the type of the first interface, and a criterion for determining the first interface under at least one interface type (page 8 paragraph 0134); and a processor 602.
Xiao fails to teach for the processor used for entering or remaining in an idle state under the first interface according to the indication information.
However, Liu discloses a terminal device 60 (fig. 10) comprising a transceiver 61 (page 5 paragraph 0097) for receiving indication information (instruction) indicating the terminal device to determine a first interface (WLAN) to enter or remain in an idle state (turn off) receiving a RRC connection release message (page 5 paragraphs 0087-0089) and a processor 62 used for entering or remaining in an idle state under via interface according to the indication information (page 5 paragraph 0097).

Regarding to claims 15 and 43, Xiao discloses the terminal device is configured with at least one Uu interface and/or at least one PC5 interface (page 2 paragraph 0032).
Regarding to claims 16 and 44, Xiao discloses the indication information is used for indicating any one of the following: the type of the first interface is Uu type; the type of the first interface is PC5 type; and the types of the first interface are Uu type and PCS type (page 2 paragraph 0032).
Regarding to claim 17, Xiao discloses the criterion comprises an interface parameter threshold value, wherein the interface parameter threshold value is a Reference Signal Receiving Power (RSRP) threshold value or a Reference Signal Receiving Quality (RSRO) threshold value (page 2 paragraph 0025).
Regarding to claims 18 and 45, Xiao discloses determining, the first interface in the at least one Uu and/or the at least on PC5 interface according to the indication information (page 8 paragraph 0135). Xiao fails to teach for entering or remaining in an idle state under the first interface according to the indication information. However, Liu discloses a terminal device 60 (fig. 10) comprising a processor 62 used for entering or remaining in an idle state (turn off) under via interface (WLAN) according to the indication information (page 5 paragraphs 0087-0089; instruction). Thus, it would have been obvious to a person of ordinary skill in the art, before effective filing date of claimed invention, to arrange for the indication information via RRC message as taught by Liu into Xiao to provide control of radio resource reconfiguration.
Regarding to claim 19, Xiao discloses determining, by the terminal device, the first interface in the at least one Uu interface and/or the at least one PCS interface according to the indication information, comprises: determining, by the terminal device, the type of the first interface among Uu type and PCS type according to the indication information (page 2 paragraphs 0024-0025); and determining, by the terminal device, the first interface under the type of the first interface (page 8 paragraph 0135).
Regarding to claim 20, Xiao discloses the criterion for determining the type of the first interface comprises: an interface parameter threshold value or an interface parameter threshold value set for determining the type of the first interface among multiple interface types (page 2 paragraphs 0024-0025).
Regarding to claim 21, Xiao discloses the multiple interface types comprise: an interface type between the terminal device and the network device and an interface type between the terminal device and another terminal device (page 7 paragraph 0128).
Regarding to claim 22, Xiao discloses the multiple interface types comprise Uu type and PC5 type (page 1 paragraph 0012).

Regarding to claim 24, Xiao discloses the first interface type is PCS type (page 2 paragraph 0024).
Regarding to claim 25, Xiao discloses an interface parameter of the first interface is greater than or equal to the interface parameter threshold value for determining the first interface (page 2 paragraph 0024).
Regarding to claim 26, Xiao discloses the indication information is used for indicating that the first interface is an interface meeting at least one of the following conditions: a specific type of interface under a specific frequency (page 3 paragraph 0050), an interface under a specific Radio Access Type (RAT), an interface under a specific cell, the specific type of interface under a specific tracking area, and the specific type of interface under a specific address label.
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUC T DUONG/Primary Examiner, Art Unit 2467